DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s election without traverse of Species (A), Figs.1-6 and claims 1, 2, 11, 12 and 16 in the reply filed on August 11, 2021 is acknowledged.
Accordingly, claims 3-10, 13-15, 17 and 18 are withdrawn from further consideration by the examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected species.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1, 2, 11, 12 and 16 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sakai et al. (US 2019/0033771 A1).
With respect to claims 1, 2, 11 and 12, Sakai et al.   (Fig.1) teaches an operation method of an image forming apparatus 1 comprising an image transfer device 14, an image fixing device 9 disposed downstream with respect to the image transfer device in a sheet conveying direction, and configured to fix a toner image transferred onto a sheet 5 by the image transfer device ([0034])having the steps of detecting sheet jam via one or more sheet sensors 61, 62 disposed along a sheet conveying path 4, a control panel 7a  and a controller 20, 202, 203 ([0059]) for determining whether or not a jammed sheet is at least partially positioned between the image transfer device and the image fixing device based on a detection result of the one or more sheet sensors (Figs.3A-3D and [0047]) and displaying, on the control panel, different procedures to handle the jammed sheet, depending on the determination whether or not the jammed sheet is at least partially positioned between the image transfer device and the image fixing device (Fig. 12, steps #401-#409 and [0111- 0115]).
With respect to claim 16, Sakai et al.   (Fig.1) teaches an operation method of an image forming apparatus 1 including an image transfer device 14, an image fixing device 9 disposed downstream with respect to the image transfer device in a sheet conveying direction, and a control panel 7a ([0064]), the method comprising detecting a sheet jam (0039-0041]), when a jammed sheet includes no non-fixed toner image as shown in Fig.3C, displaying, on the control panel, a first procedure to handle the jammed sheet (Fig.12, [0063] and  [0112])); and when the jammed sheet includes a non-fixed toner image shown at step #403, displaying, on the control panel, a second procedure to handle the jammed sheet (Fig.3D and [0014], shown at steps #406, 407 and 408), the second procedure including a different process from the first procedure ([0064-0065]) since the control panel displays a message corresponding to the location the sheet is jammed and displays the place that the sheet 5 remain ([0064]).  


Conclusion         	
         	
  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakanishi et al., Matsui et al. and Matsuo et al. disclose art in an operation method of an image forming apparatus having an image transfer device, an image fixing device, a control panel and a controller for detecting a sheet jam and displaying procedures to handle the jammed sheet on the control panel.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853